— Judgment unanimously affirmed. Memorandum: County Court did not err in permitting the jurors to take notes. Defendant, citing People v DiLuca (85 AD2d 439), argues that the court erred in failing to give the jury precautionary instructions concerning the taking of notes. By not requesting such instructions, however, defendant failed to preserve this issue for appellate review.
Also unpreserved for review is defendant’s. argument that the court erred in refusing to read back to the jury the summations of counsel.
We find no error in the court’s handling of the jurors’ request to read back testimony of the prosecution witnesses.
The court properly exercised its discretion in ruling on the Sandoval motion. The court precluded the use of defendant’s weapons conviction, which would have been highly prejudicial to defendant in his prosecution involving the shooting death of the victim. At the same time, the court properly allowed the use of the burglary convictions, which did not involve acts similar to the instant offense.
The court’s charge on intent did not impermissibly shift the burden of proof (see, People v Green, 50 NY2d 891, 893, cert denied 449 US 957; People v Getch, 50 NY2d 456).
We have reviewed the issues raised in defendant’s pro se supplemental brief and we find them lacking in merit. (Appeal *602from Judgment of Onondaga County Court, Burke, J. — Murder, 2nd Degree.) Present — Dillon, P. J., Boomer, Pine, Balio and Davis, JJ.